DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments of 3/30/2021 regarding Claim 1 have been fully considered, but are not persuasive.  Applicant’s arguments of 3/30/2021 regarding Claims 2 and 4-7 have been fully considered, but are moot in view of the new grounds of rejection based on the newly-relied-upon combination of the Berger and Jiang references.
Regarding Claim 1, Applicant argues that the Berger reference does not disclose or suggest the newly-claimed limitation of:  the magneto-optical element containing, in % by mole, more than 51% Tb.sub.2O.sub.3 and 5 to 45% (exclusive of 5%) P.sub.2O.sub.5.
However, as explained below in the rejection of Claim 1, Berger discloses that Tb2O3 may comprise on the order of 0.5 [50%] of the glass rod [rotating element] whereas the remaining amount [50%] may comprise P2O5 or a mixture of P2O5 with B2O3 and/or GeO2 (see Claims 1 and 4 of Berger), and the Examiner notes that a phrase such as “on the order of” does not indicate an exact amount, but indicates at least a degree of approximation, such that slightly higher or lower values are contemplated, e.g., 51.1% Tb2O3 and 48.9% blend of P2O5 / B2O3 / GeO2, thereby satisfying the claimed requirements, or, e.g., 55% Tb2O3 and 45% blend of P2O5 / B2O3 / GeO2, thereby satisfying the claimed requirements, but note that Berger also discloses in column 4, lines 32-50 that values of 60 mol % rare earth ion are possible, i.e., 60 mol % Tb2O3, whereby a remaining 40 mol % may be P2O5, as evidenced by the disclosures of Claim 4 of Berger.
Therefore, Applicant’s arguments are not persuasive, and the claims remain rejected in view of previously-cited references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Berger et al., US 3,318,652 (previously-cited in the Non-Final OA of 1/6/2021).
Regarding Claim 1, Berger discloses:  A magneto-optical element:
made of a columnar glass material (rotating element 13 [or 62] which is a rod of the rare-earth-containing glass sample; column 4, line 63 – column 5, line 52 and FIGS. 1, 5, 6A, 6B of Berger);
having a laser damage threshold of 10 J/cm.sup.2 or more (a content of P2O5 [phosphorus pentoxide] may range from 40% to 80%; column 4, lines 32-58 and column 5, lines 10-22 and Claims 1, 2, 4, 6 of Berger; the Examiner notes that, according to Applicant, such levels of P2O5 [after converting mass % to mole %] will be sufficient to provide the claimed laser damage threshold [see, e.g., paragraph [0026] on page 9 and TABLE 1 on page 17 and Claim 3 of Applicant’s originally filed specification]); and
containing, in % by mole, more than 51% Tb.sub.2O.sub.3 and 5 to 45% (exclusive of 5%) P.sub.2O.sub.5 (Tb2O3 may comprise on the order of 0.5 [50%] of the glass rod [rotating element] whereas the remaining amount [50%] may comprise P2O5 or a mixture of P2O5 with B2O3 and/or GeO2; Claims 1 and 4 of Berger; the Examiner notes that a phrase such as “on the order of” does not indicate an exact amount, but indicates at least a degree of approximation, such that slightly higher or lower values are contemplated, e.g., 51.1% Tb2O3 and 48.9% blend of P2O5 / B2O3 / GeO2, thereby satisfying the claimed requirements, or, e.g., 55% Tb2O3 and 45% blend of P2O5 / B2O3 / GeO2, thereby satisfying the claimed requirements; however, see column 4, lines 32-50 of Berger, disclosing that values of 60 mol % rare earth ion are possible, i.e., 60 mol % Tb2O3, whereby a remaining 40 mol % may be P2O5, as evidenced by the disclosures of Claim 4 of Berger).

Berger does not appear to explicitly disclose:  the magneto-optical element having a diameter of 20 mm or less.
However, it been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  MPEP § 2144.04, Section Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the present case, the general conditions are disclosed because Berger discloses a glass rod, which operates as a Faraday rotator in the presence of a magnetic field, having the same shape and same chemical composition as the claimed invention, and is merely silent as to selecting a specific size of the glass rod (see, e.g., column 4, line 32 – column 5, line 52 and FIGS. 1, 6A, 6B and Claims 1, 4 of Berger).  In other words, the fully functional device as claimed is disclosed, but merely lacking a recitation of relative dimensions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed diameter for the glass rod of Berger, in accordance with selecting an optimum or workable size, wherein such size would not alter the known performance of such glass rod as an effective magneto-optical element for an optical isolator.

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Berger, or alternatively, unpatentable over Berger in view of Jiang et al., US 2011/0261454 (previously-cited in the Non-Final OA of 1/6/2021).
Regarding Claims 2 and 7, Berger does not appear to explicitly disclose:  the magneto-optical element having a length of 2 to 20 mm, or 8.1 to 20 mm.
However, it been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
In the present case, the general conditions are disclosed because Berger discloses a glass rod, which operates as a Faraday rotator in the presence of a magnetic field, having the same shape and same chemical composition as the claimed invention, and is merely silent as to selecting a specific size of the glass rod (see, e.g., column 4, line 32 – column 5, line 52 and FIGS. 1, 6A, 6B and Claims 1, 4 of Berger).  In other words, the fully functional device as claimed is disclosed, but merely lacking a recitation of relative dimensions.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed length for the glass rod of Berger, in accordance with selecting an optimum or workable size, wherein such size would not alter the known performance of such glass rod as an effective magneto-optical element for an optical isolator.
Furthermore, Jiang is related to Berger with respect to Faraday rotators.
Jiang teaches:  the magneto-optic element having a length of 2 to 20 mm, or 8.1 to 20 mm (in a device similar to Berger, i.e., a glass core rod functional as a magneto-optic element and comprising glass network formers [compounds which increase glass strength], the length of the Faraday rotator does not exceed approximately 10 cm, or does not exceed 5 cm, or may be as short as several centimeters; Abstract and paragraphs [0008], [0010], [0013], [0035], [0056] of Jiang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the magneto-optical element length of Jiang for the device of Berger, because miniaturization is desirable for achieving optical integration (e.g., integration with waveguide-based or fiber-optic based components) and avoiding free-space optical coupling which may cause coupling losses, as taught in paragraph [0006] of Jiang.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Berger in view of Jiang et al., US 2011/0261454 (previously-cited in the Non-Final OA of 1/6/2021).
Regarding Claim 4, Berger discloses:  the magneto-optic element according to claim 1 (glass core rod of Berger, as explained above in the rejection of Claim 1).
Berger does not appear to explicitly disclose:  An optical isolator comprising such magneto-optic element and a tubular magnet in which a through hole is formed to allow the magneto-optic element to be inserted through the through hole, and a pair of polarizers provided above two opposite principal surfaces of the magneto-optic element.
Jiang discloses:  An optical isolator comprising such magneto-optic element (core glass rod within a magnetic tube; see, e.g., FIGS. 3, 4, 6 of Jiang), and a tubular magnet in which a through hole is formed to allow the magneto-optic element to be inserted through the through hole (magnetic tube, such as elements 104a, 306a, 610a, 330a, 1410a, 1610a, having glass core rod inserted therein; paragraphs [0032], [0037], [0039], [0045], [0052], [0054] and FIGS. 1, 3, 6, 8, 13, 14 of Jiang) and a pair of polarizers provided above two opposite principal surfaces of the magneto-optic element (pair of polarizers above the two opposite principal surfaces of magnetic tube/cell 104a, 306a, 610a, 330a, 1410a, 1610a; paragraph [0031] and FIGS. 1-3, 8-10, 14, 17A, 17B of Jiang).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the magneto-optic element of Berger in an optical isolator such as Jiang because such device is ideal for miniaturization which enables optical integration such as integration with waveguide-based or fiber-optic based components, and avoiding free-space optical coupling which may cause coupling losses, as taught in paragraph [0006] of Jiang.

Regarding Claim 5, Berger-Jiang discloses:  wherein the through hole of the tubular magnet has a diameter of 1 to 21 mm (inner diameter of the magnetic tube 330a is about 1 mm to about 10 mm; paragraph [0045] and FIG. 8 of Jiang).

Regarding Claim 6, Berger-Jiang does not appear to explicitly disclose:  wherein the tubular magnet has a volume of 20 to 100 cm.sup.3.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP § 2144.05, Section II, Subsection A, citing In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
In the present case, the general conditions are disclosed because Jiang discloses the importance of miniaturization of the optical isolator components and systems and discloses the complementary part (glass core rod inserted into the tubular magnet) having dimensions along the same mm/cm scale (see, e.g., Abstract and paragraphs [0005], [0006] [0008], [0010], [0013], [0035], [0056] of Jiang).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the claimed volume for the tubular magnet of Berger-Jiang, in accordance with discovering an optimal fit for the glass core rod while imparting sufficient magnetic field, and the stated goal of miniaturization.

Conclusion
Applicant's amendments necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872